Citation Nr: 0314414	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  03-06 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus of the 
right ear. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for low 
back pain.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.      


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Columbia, South Carolina.


REMAND

A preliminary review of the record discloses that in July 
2002, the veteran canceled his personal hearing at the Board 
in Washington, D.C. scheduled for October 6, 2003, and 
requested a videoconference hearing at the Columbia RO.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The veteran should be scheduled for a 
videoconference hearing in Columbia 
before a Veterans Law Judge sitting at 
Washington, D.C. at the next available 
opportunity.

The purpose of this REMAND is to satisfy a hearing request, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




